By the Court. This action of tort was brought to recover damages for the death of the plaintiff’s intestate alleged to have been caused by the negligent operation by the defendant of an automobile. There was evidence tending to show that on a macadam street, twenty-four feet wide, between six and seven o’clock on a January evening when there was a light mist, at a place directly across from a street light, the defendant, driving his automobile with lights lighted, there being no other travel on the street, struck the intestate, while walking, with such violence as to break several bones, severely to maim and bruise him, and to cause fatal injuries, at the same time bending the headlight of the automobile and causing other defacement to it. The automobile went more than seventy feet before being stopped. It is unnecessary to narrate the evidence in detail. It amply warranted a finding of negligence on the part of the defendant and of due care on the part of the intestate. Powers v. Loring, 231 Mass. 458. Alpert v. Ellis, 236 Mass. 404. Durling v. Lamontain, 277 Mass. 517. McGuiggan v. Atkinson, 278 Mass. 264. Clark v. C. E. Fay Co. 281 Mass. 240, 242, 243.

Order dismissing report affirmed.